--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.15
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) dated 8 November, 2012, by
and between Win Global Markets, Inc., a Nevada corporation (the “Company”), and
_____________ (the “Purchaser”).
 
The Company and the Purchaser (collectively herein, the "Parties") agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE
 
     1.1  Closing.
 
 (a)  Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the "Closing") shall take place on
___________, 2012, at a closing to be held remotely via the exchange of
documents and signatures concurrently with the execution of this Agreement or
such other time as shall be agreed upon, orally or in writing, by the Purchaser
and the Company.
 
 (b)  Securities Purchased. At the Closing the Company will sell and the
Purchaser will purchase the following securities of the Company for an aggregate
purchase price of US$ ________ (_________ US dollars) (the “Purchase Price”), as
follows:
 
         (i)  ________ (_______) shares of the Company’s Common Stock $0.001 par
value at a price of $0.1 (10 US Cents) corresponding to an aggregate purchase
price of  _______ (___________ US dollars) US$ ; and
 
         (ii)  Twenty four (24) months warrant to purchase up to an additional
_______ (________ US dollars)shares of the Company’s Common Stock $0.001 par
value with an exercise price of $ 0.10 (10 US Cents) per share, which will be
issued to the Purchaser at the Closing and will be exercisable only after six
months from Closing (the "Warrant"). No separate consideration shall be paid for
the issuance of the Warrant. The Warrant shall be in the form appended hereto as
Annex "A" (the shares issuable upon the exercise of the Warrant are sometimes
referred to hereinafter as the "Warrant Shares" and the Shares and the Warrant
Shares are sometime referred to hereinafter as the "Securities").
 
 (c)  Closing Deliveries. subject to the following provisions of this clause, at
or prior to the Closing, the following transactions will take place, all of
which shall be deemed to have occurred simultaneously and no transaction shall
be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered: (1) the
Purchaser shall pay the purchase price to the Company, by way of a bank transfer
to the Company's account, in immediately available funds, to the bank account of
which details are set forth in Annex "B" hereto, (2) the Company shall issue and
allot to the Purchaser, no later than forty five (45) days following the
Closing, the Shares and the Warrant. The aforementioned issuance shall be
effected by delivering to the Purchaser a copy of the irrevocable instructions
to the Company’s transfer agent, instructing the transfer agent to deliver the
Shares via overnight courier or via the Depository Trust Company Deposit
Withdrawal Agent Commission System, and delivery of the Warrant (which may
initially be in electronic copy, to be followed immediately by the original
executed Warrant), in each case in the name of the Purchaser, and (3) each Party
shall deliver to the other Party copies of resolutions taken by its board of
directors (or other similar governing body) approving the execution and delivery
of this Agreement, and all the transactions contemplated hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
THE PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASER WILL RECOVER ALL OR
ANY PORTION OF THIS INVESTMENT.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
     2.1  Representations and Warranties of the Company.
 
 (a)  Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.
 
 (b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Shares and the Warrant hereunder, has been duly authorized by
all necessary action on the part of the Company.  This Agreement is the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.
 
 (c)  Issuance of the Securities; Registration.  The Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable. The Warrant Shares, when
issued in accordance with the terms of the Warrant, will be validly issued,
fully paid and non assessable.
 
 (d)  SEC Reports.  Except as otherwise disclosed in Schedule 2.1(d) hereto, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Exchange Act
of 1934 (the “Exchange Act”) for at least the one (1) year preceding the date
hereof (or such shorter period as the Company was required to do so) (the “SEC
Reports”). A copy of the latest Quarterly Report on Form 10-Q filed on August
14, 2012 is attached hereto as Exhibit 2.1(d) (the “Last SEC Report”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
 (e)  Material Adverse Changes since August 14, 2012.  Except as listed in
Schedule 2.1(e) since August 14, 2012, and except as otherwise reported by the
Company in reports filed with the U.S. Securities and Exchange Commission, there
has not been:
 
(i)            any material adverse change in the assets, liabilities, financial
condition, business or prospects of the Company, from that reflected in the Last
SEC Report;
 
(ii)           any damage, destruction or loss, materially affecting the assets,
business, properties, condition (financial or otherwise) of the Company;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)          any waiver or compromise by the Company of a material right or of
a material debt owed to it;
 
(iv)          any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business;
 
(v)           any material change or amendment to a material contract or
arrangement by which the Company or any of their respective assets or properties
is bound or subject;
 
(vi)          any material change in any compensation arrangement or agreement
with any employee, officer, director or shareholder of the Company;
 
(vii)         any sale, assignment or transfer of any and all intellectual
property of the Company, including but not limited to, whether or not
patentable, including without limitation, all patents, trademarks, service
marks, trade names, copyrights, trade secrets, information, licenses,
proprietary rights, processes and concepts;
 
(viii)        any resignation or termination of employment of any officer or key
employee of the Company; and the Company, to the best of its knowledge, does not
know of any impending resignation or termination of employment of any such
officer or key employee;
 
(ix)           receipt of written notice that there has been a loss of, or
material order cancellation by, any major customer or business associate of the
Company;
 
(x)            any mortgage, pledge, transfer of any interest or equity of any
individual or entity (including without limitation any right to acquire, option,
or right of pre-emption, or right of first refusal) or any mortgage, charge,
pledge, lien, or assignment, or any other encumbrance or security interest or
arrangement of whatsoever nature over or in the relevant property in, or lien,
created by the Company and/or by its subsidiary, with respect to any of their
respective material properties or assets;
 
(xi)           any loans or guarantees made by the Company to or for the benefit
of their respective employees, officers or directors, or any members of their
respective immediate families, other than travel advances and other advances
made in the ordinary course of its business;
 
(xii)          any declaration, setting aside or payment or other distribution
in respect of the share capital of the Company or any direct or indirect
redemption, purchase or other acquisition of any of such share capital by the
Company;
 
(xiii)         any other event or condition of any character that might have a
material adverse affect on the assets, properties, financial condition,
operating results or business of the Company (as such business is presently
conducted and as it is proposed to be conducted); or
 
(xiv)         any agreement or commitment by the Company to do any of the things
described in this Section 2.1(e).
 
     2.2  Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants as follows:
 
 (a)  Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser.  This
Agreement has been duly executed by the Purchaser, and is the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, including the U.S. Securities and Exchange Commission, is required on
the part of the Purchaser in connection with the execution and delivery of this
Agreement, or the offer, sale, and delivery of the Securities as contemplated by
this Agreement except for the filing of applicable beneficial ownership forms
under Section 16 of the Exchange Act and the filing of schedule 13D or 13G as
applicable, which Purchaser undertake to make, if applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
 (b)  Own Account; Investment Intent.  The Purchaser is acquiring the Securities
as principal for its own account for investment purposes only and not and will
not acquire the Shares, the Warrant or the Warrant Shares with a view to or for
distributing or reselling them in violation of the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law, has no
present intention of distributing any of them in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding their
distribution of such Securities. The Purchaser understands that the Securities
included therein are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities laws. The Purchaser is
acquiring the Securities and each part thereof hereunder in the ordinary course
of its business.
 
 (c)  Regulation S.  The Purchaser makes the following representations related
to Regulation S under the Securities Act: (i) it is not a “U.S. Person” as that
term is defined in Rule 902 of Regulation S under the Securities Act; and
received all communications relating to the issuance of the Shares, and executed
all documents relating thereto, outside the United States; and (ii) it agrees to
resell the Shares, the Warrant and the Warrant Shares only in accordance with
the provisions of Regulation S, or pursuant to another available exemption from
the registration requirements of the Securities Act, and further agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.
 
 (d)  Experience of Such Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment.
 
 (e)  Opportunity to Conduct Due Diligence.  The Purchaser was granted the
opportunity to conduct, and has conducted, due diligence prior to entering into
the transactions contemplated by this Agreement. No offering memorandum or
similar disclosure document has been prepared in connection with the sale of the
Securities.  The Purchaser has read this Agreement and is familiar with the
terms of the Securities. In making the decision to purchase the Securities, the
Purchaser and the Purchaser’s advisors have, prior to any sale to the Purchaser,
been given access and the opportunity to examine all books and records of the
Company, all contracts and documents relating to the Company, and all filings
made by the Company with the U.S. Securities and Exchange Commission,  and an
opportunity to ask questions of, and to receive answers from, the Company and to
obtain any additional information necessary to verify the accuracy of the
information provided to the Purchaser. The Purchaser and the Purchaser’s
advisors have been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities that have been requested. The only representations and
warranties being given to the Purchaser by the Company, express or implied, at
law or in equity, with respect to the Company, the Securities and\or the
Company's business, are as explicitly contained in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES
 
     3.1  Publicity.  The Parties agree that this Agreement and the transactions
contemplated hereby will remain confidential until the Company files a Form 8-K
or any other report with the U.S. Securities and Exchange Commission disclosing
this Agreement.  The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.
 
     3.2  Transfer Restrictions.
 
 (a)  The Purchaser hereby acknowledges that the Securities and any part thereof
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Shares, Warrant or Warrant Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an affiliate of a Purchaser or in connection with a pledge, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of such opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares, Warrant or the Warrant Shares under the Securities Act.
Unless the transfer of the Warrant has been registered, no Warrant may be
transferred to any person that is not an “accredited investor.”
 
 (b)  The Purchaser agrees to the imprinting, so long as is required, of a
legend on any of the Shares, Warrant and Warrant Shares in the following form:
 
[THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4
MISCELLANEOUS
 
     4.1  Fees and Expenses.  Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party in connection with this Agreement.  Purchaser
acknowledges that the Company may pay a transaction fee to finders.
 
     4.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (b) upon
actual receipt by the Party to whom such notice is required to be given.
 
     4.3  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors.  This Agreement is not
assignable by either Party.
 
     4.4  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.  Each Party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each Party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).
 
     4.5  Survival of Representations.  The Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.
 
     4.6  Changes in Representations.  The Purchaser agrees to notify the
Company immediately of any change in the representations, warranties or
information pertaining to the Purchaser contained herein.
 
[Signature page immediately follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


    WIN GLOBAL MARKETS, INC.
 
 
 
By: ________________________________
 
Name: Shimon Citron
Title: CEO
 
Office Address: 92 Vandam St.,                                   
New York, NY 10012, USA
 
Fax No. 1-212-222-3779
By: _________________________________
 
Name:
Title:
 
Address:
 
Fax No. _________________________________
 

 
 
7

--------------------------------------------------------------------------------

 
 
Annex A


Incorporated by reference from Exhibit 4.7 to the Company’s Annual Report on
Form 10-K for the year ended Decemebr 31, 2012.
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit 2.1(d)


Incorporated by reference from the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2012.
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 2.1(d)


N/A
 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 2.1(e)


 
1.
As reported to the United States Security and Exchange Commission (the “SEC”) on
September 13, 2012, the Company’s board of directors appointed Mr. Guy Elhanani
as Chief Financial Officer of the Company effective as of October 11, 2012.



 
2.
As reported to the SEC on September 13, 2012, the Company’s board of directors
appointed Mr. Oleg Golynker as Chief Technical Officer of the Company effective
as of September 5, 2012.



 
3.
As reported to the SEC on October 18, 2012, the Company’s board of directors
received notice of the resignation of Mr. Haim Tabak from his position as Chief
Operating Officer of the Company effective as of October 15, 2012.


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------